[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 23, 2007
                               No. 07-10660                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 99-00058-CR-WDO-5

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

JAMES CHRISTOPHER TURK,
a.k.a. Chris Turk,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                 (July 23, 2007)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant James Christopher Turk appeals the district court’s imposition of
24 months incarceration upon revocation of his supervised release. Turk argues

that the above-guideline range sentence is unreasonable.

      A district court’s decision to exceed the advisory sentencing range in

Chapter 7 of the Sentencing Guidelines, U.S.S.G. § 7B1.4, is reviewed for an abuse

of discretion. United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006) (affirming

imposition of 24 months incarceration where the guidelines advised 3 to 9 months)

(revoking sentence under 18 U.S.C. § 3583(e)). We review the sentence imposed

upon the revocation of supervised release for reasonableness. United States v.

Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

      Section 3583 of Title 18 provides that a district court may revoke a term of

supervised release and impose a sentence of imprisonment for the violation after

considering factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-

(7). 18 U.S.C. § 3583(e). The term imposed cannot exceed the statutory

maximum. See Sweeting, 437 F.3d at 1107. However, revocation of supervised

release is mandatory if, among other things, the defendant possesses a controlled

substance in violation of the conditions of supervised release. 18 U.S.C. §

3583(g)(1). Additionally, consideration of rehabilitative needs or the other §

3553(a) factors is neither required nor prohibited when revocation of supervised

release is mandatory under 18 U.S.C. § 3583(g). United States v. Brown, 224 F.3d



                                          2
1237, 1241-42 (11th Cir. 2000) (affirming imposition of 24 months incarceration

where guidelines advised 11 months).

      For a Class A felony, the district court may not sentence a defendant for

more than five years in prison. 18 U.S.C. § 3583(b)(1). Chapter 7 of the

Sentencing Guidelines addresses violations of supervised release and recommends

a sentencing range of 3 to 9 months for a Grade C violation with a criminal history

category of I. U.S.S.G. § 7B1.4. We have consistently held that the policy

statements of Chapter 7 are merely advisory and not binding. United States v.

Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000) (affirming imposition of 24

months incarceration where the guidelines advised 3 to 9 months).

      Considering Turk’s history and his violations of the conditions of his

supervised release, we conclude from the record that the district court did not abuse

its discretion in imposing a sentence that exceeded the recommended guideline-

range, and that the ultimate sentence was reasonable. Accordingly, we affirm

Turk’s sentence.

      AFFIRMED.




                                          3